EXHIBIT 10.2

 

First Amendment to Executive Employment Agreement

of Steven Sipowicz

 

Parties:

 

Cascade Microtech, Inc.

 

(“CMI”)

 

 

2430 NW 206th Ave

 

 

 

 

Beaverton, Or 97006

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

Steven Sipowicz

 

(“Mr. Sipowicz”)

 

 

2415 NW Jonathon Place

 

 

 

 

Portland, OR 97229

 

 

 

 

 

 

 

Date:

 

October 27, 2005

 

(“Effective Date”)

 

RECITALS

 

A.            Mr. Sipowicz and CMI have entered into an Executive Employment
Agreement dated July 12, 2004 in which CMI agrees to employ Mr. Sipowicz, and
Mr. Sipowicz agrees to serve, as Vice President of Finance, Chief Financial
Officer, and Treasurer of CMI (the “Employment Agreement”); and

 

B.            Mr. Sipowicz is a valued contributor to CMI, and the Board
believes his continued employment will be crucial to CMI’s continued success;
and

 

C.            In order to provide an incentive for Mr. Sipowicz to continue his
contribution to CMI, the parties desire to amend the Employment Agreement with
regard to the accelerated vesting of stock options in the event Mr. Sipowicz’s
employment is terminated under certain circumstances following a Change in
Control, as that term is defined in the Employment Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties agree that the Employment Agreement shall be
amended as follows:

 

Section 3.6A (iii) of the Employment Agreement shall be deleted and replaced
with the following:

 

iii)            Stock Options:  All unvested stock options held by Mr. Sipowicz
as of the date of his termination from employment shall accelerate and become
immediately exercisable.  Mr. Sipowicz’s vested stock options shall remain
exercisable for a one-year period after the termination date.

 

Except as set forth and amended hereby, the Employment Agreement shall remain
unchanged and in full force and effect according to its terms.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Executive Employment Agreement of Steven Sipowicz to be duly executed and
delivered as of the day and year first above written.

 

Steven Sipowicz

 

 

Cascade Microtech, Inc.

 

 

 

 

 

 

 

 

 

/s/ Steven Sipowicz

 

/s/

Eric W. Strid

 

 

 

 

 

By: Eric Strid

 

Date:

October 27, 2005

 

 

Its: Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

November 1, 2005

 

 

 

1

--------------------------------------------------------------------------------